                                   1                                 NITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    VINTON FROST,                                     Case No. 19-cv-05365-JD
                                   5                  Plaintiff,
                                                                                          JUDICIAL REFERRAL TO
                                   6            v.                                        DETERMINE WHETHER CASES
                                                                                          ARE RELATED
                                   7    UNITED STATES OF AMERICA,
                                   8                  Defendant.

                                   9

                                  10          The Court refers this case to the Honorable Edward M. Chen to determine whether it is

                                  11   related to Frost v. Office of the United States Attorney, 19-cv-05190-EMC. Civil L.R. 3-12(c).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 20, 2019

                                  14

                                  15
                                                                                                  JAMES DONATO
                                  16                                                              United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        VINTON FROST,
                                   4                                                          Case No. 19-cv-05365-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        UNITED STATES OF AMERICA,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Vinton Frost
                                       General Delivery
                                  18   San Francisco, CA 94102
                                  19

                                  20
                                       Dated: November 20, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
